Title: Thomas Jefferson to John Minor, 6 October 1809
From: Jefferson, Thomas
To: Minor, John


          Dear Sir  Monticello Oct. 6. 09.
          I have executed a deed to Richard Tompkins as you desired, and acknoleged it at our last court, of which I inclose you a certificate. the substance of the deed was a conveyance to him of all the right & title vested in me and which I might convey lawfully & without injury to the rights of others. it is without warranty even against my own acts done heretofore, for I had totally forgotten that I was a trustee for Bernard Moore, and much more what acts I might have performed under the trust. I believe none; for neither my situation nor occupations could have permitted it. I salute you with constant esteem & respect.
          
            Th:
            Jefferson
        